Exhibit 99.3 JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (in thousands of Canadian dollars) Notes September 30, 2013 March 31, 2013 ASSETS (unaudited) (audited) Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 7 Non-current receivables Investments 6 Deferred tax asset Current assets Inventory Gas delivered in excess of consumption Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current assets 7 Corporate tax recoverable Restricted cash Cash and cash equivalents Assets classified as held for sale 5 TOTAL ASSETS $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 8 Shareholders’ capital 9 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest ) TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 10 Provisions Deferred lease inducements Other non-current financial liabilities 7 Deferred tax liability Current liabilities Trade and other payables Accrued gas payable Deferred revenue Income taxes payable Current portion of long-term debt 10 Provisions Other current financial liabilities 7 Liabilities relating to assets classified as held for sale 5 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 16) See accompanying notes to the interim condensed consolidated financial statements 1. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Three months Three months Six months Six months ended ended ended ended September 30, September 30, September 30, September 30, Notes CONTINUING OPERATIONS SALES 13 $ COST OF SALES 12 (b) GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 12 (a) Operating profit (loss) before the following ) ) Finance costs 10 ) Change in fair value of derivative instruments 7 ) ) Proportionate share of loss from joint venture 6 ) Other income 19 Income (loss) before income taxes ) ) Provision for income taxes 11 PROFIT (LOSS) FOR THE PERIOD FROM CONTINUING OPERATIONS $ ) $ $ ) $ DISCONTINUED OPERATIONS Income (loss) for the period from discontinued operations 5 ) ) PROFIT (LOSS) FOR THE PERIOD $ ) $ $ ) $ Attributable to: Shareholders of Just Energy $ ) $ $ ) $ Non-controlling interest ) PROFIT (LOSS) FOR THE PERIOD $ ) $ $ ) $ Earnings (loss) per share from continuing operations 14 Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Earnings (loss) per share available to shareholders Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to the interim condensed consolidated financial statements 2. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited in thousands of Canadian dollars) Three months Three months Six months Six months ended ended ended ended September 30, September 30, September 30, September 30, Notes Profit (loss) for the period $ ) $ $ ) $ Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods: 8 Unrealized gain (loss) on translation of foreign operations ) ) ) Amortization of deferred unrealized gain of discontinued hedges net of income taxes of $49 (2012 - $1,573) and $450 (2012 - $3,862) for the three and six months ended September 30, 2013 respectively ) Other comprehensive income (loss) to be reclassified to profit or loss in subsequent periods, net of tax ) ) ) Total comprehensive income (loss) for the period, net of tax $ ) $ $ ) $ Total comprehensive income (loss) attributable to: Shareholders of Just Energy $ ) $ $ ) $ Non-controlling interest ) Total comprehensive income (loss) for the period, net of tax $ ) $ $ ) $ See accompanying notes to the interim condensed consolidated financial statements 3. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT FOR THE SIX MONTHS ENDED SEPTEMBER 30 (unaudited in thousands of Canadian dollars) Notes ATTRIBUTABLE TO THE SHAREHOLDERS Accumulated earnings (deficit) Accumulated earnings (deficit), beginning of period $ $ ) Profit (loss) for the period, attributable to the shareholders ) Accumulated earnings (deficit), end of period ) ) DIVIDENDS Dividends, beginning of period ) ) Dividends 15 ) ) Dividends, end of period ) ) DEFICIT $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME 8 Accumulated other comprehensive income, beginning of period $ $ Other comprehensive income (loss) ) Accumulated other comprehensive income, end of period $ $ SHAREHOLDERS’ CAPITAL 9 Shareholders’ capital, beginning of period $ $ Share-based compensation awards exercised Dividend reinvestment plan Shareholders’ capital, end of period $ $ EQUITY COMPONENT OF CONVERTIBLE DEBENTURES Balance, beginning of period $ $ Balance, end of period $ $ CONTRIBUTED SURPLUS Balance, beginning of period $ $ Add:Share-based compensation awards 12(a) Non-cash deferred share grant distributions 62 84 Less: Share-based awards exercised ) ) Balance, end of period $ $ NON-CONTROLLING INTEREST Balance, beginning of period $ ) $ ) Investment by minority shareholder 10(h) - Foreign exchange impact on non-controlling interest ) Profit (loss) attributable to non-controlling interest ) ) Balance, end of period $ $ ) TOTAL DEFICIT $ ) $ ) See accompanying notes to the interim condensed consolidated financial statements 4. JUST ENERGY GROUP INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited in thousands of Canadian dollars) Three months Three months Six months Six months ended ended ended ended Net outflow of cash related to the following activities Notes September 30, 2013 September 30, 2013 September 30, 2013 September 30, 2013 OPERATING Income (loss) before income taxes $ ) $ $ ) $ Items not affecting cash Amortization of intangible assets and related supply contracts Amortization of contract initiation costs Amortization of property, plant and equipment Amortization included in cost of sales Share-based compensation 12(a) Financing charges, non-cash portion Other ) Change in fair value of derivative instruments ) ) Cash flows used in operating activities of discontinuedoperations ) ) ) Adjustment required to reflect net cash receipts from gas sales Changes in non-cash working capital ) Income tax paid ) ) ) Cash inflow (outflow) from operating activities ) INVESTING Purchase of property, plant and equipment ) Purchase of intangible assets ) Receipts from (advances of) long-term receivables ) ) ) Investments - ) - ) Settlement of contingent consideration - ) - ) Cash flows used in investing activities of discontinued operations ) Contract initiation costs ) Cash outflow from investing activities ) FINANCING Dividends paid ) Issuance of long-term debt Repayment of long-term debt ) Restricted cash - - Debt issuance costs ) Investment made by minority shareholder - - Cash flows provided by financing activities of discontinued operations ) ) ) Cash inflow (outflow) from financing activities ) ) Effect of foreign currency translation on cash balances ) ) Net cash outflow ) Cash and cash equivalents reclassified to assets held for sale - - - ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to the interim condensed consolidated financial statements 5. JUST ENERGY GROUP INC.
